Title: From Thomas Jefferson to Lormerie, 6 July 1787
From: Jefferson, Thomas
To: Lormerie, M. de



Sir
Paris July 6. 1787.

The load of business which has accumulated during my absence has put it out of my power to answer sooner the letter and observations with which you were pleased to honour me. I have perused those observations with attention, and think them judicious, and well calculated to remedy the evil of public robbers and unsafe highroads. But it is a happy truth for us, Sir, that these evils do not exist, and never did exist in our part of America. The Sieur de Perponcher has suffered himself to be misled probably by the English papers. I attended the bar of the Supreme court of Virginia ten years as a student, and as a practitioner. There never was during that time a trial for robbery on the highroad, nor do I remember ever to have heard of one in that or any other of the states: except in the cities of New York and Philadelphia immediately after the departure of the British army. Some deserters from that army infested those cities for a while; but as I have heard nothing of them for some time past, I suppose the vigilance of the civil magistrate has suppressed the evil.

Mr. Warville was so good as to give me a copy of the book written by himself and M. Claviere on France and the United States, but I have not yet had time to read it. The talents and information of those gentlemen leave me without doubt that it is well written. I have the honour of inclosing you your observations with thanks for their perusal and assurances of the sentiments of
